Citation Nr: 1026580	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-25 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to January 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in New 
Orleans, Louisiana. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his current bilateral hearing loss and 
tinnitus are related to exposure to acoustic trauma while he was 
serving on active duty.  Specifically, he alleges that a land 
mine went off approximately two to three feet from the right side 
of his head during a training exercise.  The Veteran states that 
he has experienced difficulty hearing and tinnitus since such 
time.  Therefore, he claims that service connection is warranted 
for such disorders.

In an October 2005 statement, C.R., a friend and fellow service 
member of the Veteran's, indicated that when they were stationed 
in Bad Kreuznach, Germany, in May and June 1965, he noticed that 
the Veteran had difficulty with his hearing and complained of a 
ringing noise in his right ear, which he reported was due to the 
explosion of a land mine only a few feet from the right side of 
his head during training.  C.R. further stated that he witnessed 
the fact that the Veteran's hearing difficulty and tinnitus 
continued to worsen since his military service.

A September 2005 VA treatment record reflects complaints of 
hearing loss and tinnitus.  At such time, the Veteran reported 
his in-service noise exposure, as detailed above, as well as 
occupational noise exposure of banging noise on pipes, diesel 
engines, air hammers, and other tools while working 30 years in 
pipeline construction and recreational noise exposure as a 
hunter.  He also indicated that his mother's family had a history 
of hearing loss.  Following an audiogram, mild sloping to 
moderately severe sensorineural hearing loss in the left ear and 
mild sloping to severe sensorineural hearing loss in the right 
ear was diagnosed.  

While the Veteran's service treatment records fail to document 
any complaints, treatment, or diagnoses referable to tinnitus or 
hearing loss, he is competent to assert the occurrence of an in-
service injury, i.e., exposure to acoustic trauma.  See 38 C.F.R. 
§ 3.159(a)(2) (2009); Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Moreover, the record reflects a diagnosis of bilateral hearing 
loss in September 2005 as defined by VA regulations, i.e., 38 
C.F.R. § 3.385, and documents the Veteran's complaints of 
tinnitus, which is a disorder that is readily observable by 
laypersons and does not require medical expertise to establish 
its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
As such, in the instant case, the Veteran should be provided a VA 
examination to determine the nature and etiology of any current 
bilateral hearing loss and tinnitus, taking into account his and 
C.R.'s statements as to in-service incurrence and continuity of 
symptomatology.

Prior to affording the Veteran such VA examination, there are 
relevant, outstanding records that should be associated with the 
claims file.  In this regard, the Board notes that the Veteran 
has reported treatment at a clinic in Bad Kreuznach, Germany, 
during his active duty service in August or September 1965.  It 
is unclear where such treatment was provided, i.e., at a military 
or civilian clinic.  There are no records pertinent to such 
treatment contained in the Veteran's service treatment records.  
Therefore, on remand, the Veteran should specify the location of 
such clinic and the agency of original jurisdiction should 
attempt to obtain the outstanding records.  Additionally, the 
record shows that the Veteran receives treatment for his 
bilateral hearing loss and tinnitus from the Alexandria VA 
Medical Center.  Therefore, any treatment records from such 
facility dated from October 2005 to the present should be 
obtained for consideration in the Veteran's appeal.

Additionally, the Board notes that the record reflects that the 
Veteran is in receipt of disability benefits from the Social 
Security Administration (SSA).  While it is unclear whether such 
benefits were granted based on the Veteran's bilateral hearing 
loss and/or tinnitus, where VA has actual notice of the existence 
of records held by SSA which appear relevant to a pending claim, 
VA has a duty to assist by requesting those records from SSA. See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Therefore, on remand, any determination pertinent to the 
Veteran's claim for SSA benefits, as well as any medical records 
relied upon concerning that claim, should be obtained.

Finally, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations impose 
obligations on VA to provide claimants with notice and 
assistance.  The Board notes that, in the July 2007 letter 
informing the Veteran that his claims had been certified to the 
Board, it was noted that an enclosure providing notice of the 
information and evidence necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), was included.  However, a 
copy of such enclosure is not of record.  As such, it is unclear 
whether the Veteran has been provided notice in accordance with 
Dingess/Hartman.  Therefore, on remand, such notification should 
be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice of 
the information and evidence necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, supra.  

2.  The Veteran should be requested to 
identify the clinic where he sought treatment 
for his bilateral hearing loss and tinnitus 
in Bad Kreuznach, Germany, during his active 
duty service in August or September 1965, to 
include whether such was a military or 
civilian clinic.  After securing any 
necessary authorization from him, obtain all 
identified, outstanding treatment records, to 
include those from the clinic in Bad 
Kreuznach, Germany, for August/September 1965 
and from the Alexandria VA Medical Center 
dated from October 2005 to the present.  
All reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well as 
any medical records relied upon concerning 
that claim, should be obtained from SSA and 
associated with the claims file.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his bilateral hearing loss and 
tinnitus.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted. 

The examiner should offer an opinion as to 
whether it is likely, unlikely, or at least as 
likely as not that the Veteran's bilateral 
hearing loss and tinnitus are related to his 
military service, to include his in-service 
noise exposure.  The examiner should also 
indicate whether the Veteran had bilateral 
sensorineural hearing loss within one year of 
his service discharge in January 1971 and, if 
so, to describe the manifestations.  In 
offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's in-service and post-service noise 
exposure as well as all lay statements of 
record, i.e., those submitted by the Veteran 
and C.R., regarding the incurrence of the 
Veteran's bilateral hearing loss and tinnitus 
and the continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


